Opinion filed December 13, 2018




                                      In The


        Eleventh Court of Appeals
                                  ____________

                 Nos. 11-18-00299-CR & 11-18-00300-CR
                                  ____________

               TIMOTHY DEWAYNE HINES, Appellant
                                        V.
                    THE STATE OF TEXAS, Appellee


                    On Appeal from the 238th District Court
                            Midland County, Texas
                  Trial Court Cause Nos. CR51076 & CR51322


                     MEMORANDUM OPINION
      Appellant pleaded guilty to the offenses of evading arrest with a motor vehicle
and possession of a controlled substance. The State abandoned one enhancement
allegation in one of the causes, and Appellant pleaded true to the remainder of the
enhancement allegations. Appellant entered into a plea agreement with the State,
and the trial court convicted Appellant and assessed his punishment, in accordance
with the plea agreement, at confinement for seven years in each cause. Appellant
also waived his right of appeal in each cause. We dismiss the appeals.
      When these appeals were docketed, the clerk of this court notified Appellant
of this court’s concern regarding his right of appeal. We requested that Appellant
respond and show grounds to continue the appeals. Appellant’s attorney has filed a
response in which she states that a pretrial motion regarding competency was filed
by Appellant and ruled on by the trial court. She asserts that the trial court’s adverse
ruling on the pretrial motion is appealable and constitutes grounds for these appeals
to continue. See TEX. R. APP. P. 25.2(a)(2)(A). We would be inclined to agree if
Appellant had not waived his right to appeal.
      The Court of Criminal Appeals addressed a similar issue in Marsh v. State and
ruled as follows:
             Appellant’s interpretation of the rules is correct.          Rule
      25.2(a)(2)(A) does, in fact, grant defendants who plead guilty as part of
      a plea bargain the right to appeal pretrial motions. What Appellant fails
      to recognize, however, is that a defendant may waive this right, as long
      as the waiver is made “voluntarily, knowingly, and intelligently.”
Marsh v. State, 444 S.W.3d 654, 660 (Tex. Crim. App. 2014) (citing TEX. CODE
CRIM. PROC. ANN. art. 1.14 (West 2005); Ex parte Broadway, 301 S.W.3d 694, 697
(Tex. Crim. App. 2009)).
      The documents on file in this court reflect that, in each cause, Appellant
entered into a plea agreement and signed a waiver in which he waived various rights,
including his right to appeal. The waivers provide in part as follows:
             COMES NOW, the defendant, and after having been adjudged
      guilty in the above entitled and numbered cause of an offense against
      the laws of the State of Texas and my punishment, therefor, having been
      assessed by the Court and sentence pronounced against me, and after
      being informed by the Court that I have a right to appeal to the Court
      of Appeals of Texas, and that I have the right to be represented on
      appeal by an attorney . . . and after consulting with my attorney, I do,
      hereby, voluntarily, knowingly and intelligently WAIVE AND GIVE
      UP MY RIGHT TO APPEAL.
The waivers were signed by Appellant, his attorney, and the trial judge.
                                           2
        The trial court certified in each cause that Appellant had waived his right of
appeal. See TEX. R. APP. P. 25.2(d). The documents on file in these causes therefore
show that Appellant waived his right of appeal. Texas has “long held that a valid
waiver of appeal prevents a defendant from appealing without the trial court’s
consent.” Monreal v. State, 99 S.W.3d 615, 617 (Tex. Crim. App. 2003). We note
that the trial court has not given Appellant permission to appeal. Accordingly, we
dismiss these appeals without further action. See Marsh, 444 S.W.3d at 660;
Monreal, 99 S.W.3d at 622–23; see also TEX. R. APP. P. 25.2(d).
        These appeals are dismissed.


                                                                   PER CURIAM


December 13, 2018
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Willson, J., and Wright, S.C.J.1

Willson, J., not participating.




        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      3